DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Amendment filed December 16, 2021 has been entered.  Claims 1, 3, 6, 10, and 15 have been amended.  Claims 23, and 24 have been added.  Claims 1-24 are pending in the application. 
	
Allowable Subject Matter

3.	Claims 1-24 are allowed. 

The following is an examiner's statement of reasons for allowance: 
Regarding independent claims 1, and 15, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on December 16, 2021, pages 7-9.

Claims 2-14, and 23-24 are allowable by virtue of their dependency from claim 1. 
Claims 16-22 are allowable by virtue of their dependency from claim 15. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Inventor
Publication
Number
Disclosure
Ushakov
US Patent Application Publication
20160277824
[0285] In a preferred embodiment (FIG. 38), the wearable device contains a neck loop 1 comprising an electric connector 2, a couple of in-ear earphones 3A, 3B, two cords 4a, 4B forming a suboccipital node 6, and a dorsal node 5, wherein the earphones, the suboccipital node and the neck loop comprise ferromagnetic inserts 29A-29D, 30A, 30B, 31, and at least one of the ferromagnetic inserts is a magnet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/
Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654